DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 7 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lahav (US 2003/0048813).
Lahav discloses the following features.
Regarding claim 1, a method, applied to an OTN for transmitting a client signal (see “enables the transportation of data from a plurality of SONET/SDH clients through a single OTN frame” recited in the abstract), the method comprising: receiving the client signal (see “data from a plurality of clients” recited in paragraph [0008]); determining, according to a bit rate of the client signal, an quantity of TS in an OPU frame that the client signal occupies (see “the CBR signals, according to the present invention, are assigned to the TSs with respect to their rates” recited in paragraph [0036], wherein the CBR signals represents client signals of different rates, such as “the CBR150M, CBR622M, CBR2G5, CBR10G, CBR40G, and any other CBR signal are defined as 

Regarding claim 7, an OTN (see “enables the transportation of data from a plurality of SONET/SDH clients through a single OTN frame” recited in the abstract) device (see “Network Node” recited in paragraph [0002] and “mapper” recited in paragraph [0013]) comprising: a processor and a computer-readable medium storing a program to be executed by the processor (standard processor/medium configuration in a network node), the program including instructions causing the processor to: receive the client signal (see “data from a plurality of clients” recited in paragraph [0008]); determine, according to a bit rate of the client signal, an quantity of TS in an OPU frame that the client signal occupies (see “the CBR signals, according to the present invention, are assigned to the TSs with respect to their rates” recited in paragraph [0036], wherein the CBR signals represents client signals of different rates, such as “the CBR150M, 

Regarding claim 13, a system comprising a device sending a client signal and an OTN device (see “enables the transportation of data from a plurality of SONET/SDH clients through a single OTN frame” recited in the abstract), wherein the OTN device comprises a receiver and a processor, wherein the receiver is configured to cooperate with the processor to receive the client signal sent by the device (see “Network Node” recited in paragraph [0002] and “mapper” recited in paragraph [0013], wherein a network node must include a receiver and a processor to facilitate communication with the network; and see “data from a plurality of clients” recited in paragraph [0008]); the processor is configured to: determine, according to a bit rate of the client signal, an quantity of TS in an OPU frame that the client signal occupies (see “the CBR signals, .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4-5, 8, 10-11, 14 and 16-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahav as applied to claims 1, 7 and 13 above, and further in view of Perkins (US 2004/0156325).
Perkins discloses the following features.
Regarding claims 2, 8 and 14, stuffing a fixed byte position of the OPU frame with invalid data (see Fig. 6 and 6A, wherein the fixed byte position at the end of the OPU frame includes the skipped bytes, which are “stuffed or dummy” bytes according to paragraph [0053]).
Regarding claims 4, 10 and 16, wherein the invalid data is stuffed in last columns of the OPU frame see Fig. 6 and 6A, wherein the fixed byte position at the end of the OPU frame includes the skipped bytes, which are “stuffed or dummy” bytes according to paragraph [0053]).
Regarding claims 5, 11 and 17, wherein the client signal is one of the following: Ethernet signal, fiber channel (see “client signal…10GFC” recited in paragraph [0018], 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lahav using features, as taught by Perkins, in order to accommodate the different frequencies (see paragraph [0009] of Perkins).

Allowable Subject Matter
Claims 3, 6, 9, 12, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features as required in the currently objected claims.  Closest found references include the above cited references, Vissers (US 2006/0104309), Fukumitsu (US 2007/0071443) and ITU-T Recommendation G.709/Y.1331 (hereon referenced as G.709).
Regarding claims 3, 9 and 15, wherein the stuffing process is performed before TSs are allocated in the OPU frame (Perkins does not explicitly disclose when the stuffing process is performed and actually recites that “The number of skipped bytes to add with each payload section is determined from the client signal payload type and the use of a lookup table provided in the software or firmware associated with the logic circuitry at an intermediate node”.  In this passage, since the number of skipped bytes to add is determined from the client signal payload type, one cannot conclude that the 
Regarding claims 6, 12 and 18, mapping the client signal to an ODTU frame, wherein a size of the ODTU frame is determined according to the quantity of TS in the OPU frame that are occupied by the client signals; and mapping the ODTU carrying the client signal into the OPU frame (Vissers discloses the use of ODTUG; Fukumitsu discloses mapping of ODTU to OPU in Fig. 10; G.709 discloses the mapping of ODTU into OPU frames in Section 19, but does not disclose that “mapping the client signal to an ODTU frame, wherein a size of the ODTU frame is determined according to the quantity of TS in the OPU frame that are occupied by the client signals”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vissers (US 2006/0104309) discloses the method for transporting client layer signals over the OTN.
	Fukumitsu discloses a signal multiplexing apparatus for multiplexing signals in an OTN and to provide stuffing control.
	G.709 is an ITU-T standard recommendation for the interfaces for the OTN.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473